Citation Nr: 1638181	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-07 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus, to include as due to isoniazid (INH) therapy in service.

2.  Entitlement to service connection for a respiratory disability.

3.  Entitlement to service connection for hypertension, to include as due to INH therapy in service.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for a bilateral foot disability (including plantar fasciitis and heel spurs), to include as due to INH therapy in service.

7.  Entitlement to service connection for a bilateral upper extremity disability (claimed as arthritis).

8.  Entitlement to service connection for other claimed residuals of INH therapy to specifically include kidney disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1973 to November 1977 and from February 2003 to July 2003, with service in the Reserves from October 1980 to October 2009.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Salt Lake City, Utah Department of Veteran Affairs (VA) Regional Office (RO).  In March 2014, the case was remanded for further development (by an acting Veterans Law Judge (VLJ)).  It is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required before these matters may be decided on their merits.  First, the record suggests that the Veteran's service treatment records (STRs) and service personnel records (SPRs) therein are incomplete.  Specifically, the Board notes that the AOJ's memorandum listing his periods of active duty for training (ACDUTRA) specifically notes that there are records missing from several periods of Reserve duty (December 1984 to November 1985, December 1988 to November 1989, December 1992 to October 1993, December 1994 to November 1995, December 2000 to November 2002, December 2003 to November 2007, and December 2008 to October 2009), preventing verification of his duty status at those times.  Moreover, his STRs are extensive but include only one page of his service enlistment examination, do not include records of an alleged 1996 seven-day hospitalization for low back injury claimed to have occurred on ACDUTRA, and leave unclear whether there are additional reports of periodic examinations that are outstanding (given the Veteran's particularly long history of Reserve service).  Notably, there is no formal finding in the record indicating such records are unavailable, that further attempts to secure them would be futile, or that information therein could not be reconstructed from alternate source materials.  Military records are considered of record, and information in such records is pertinent to the matters at hand.  Thus, development to secure them must be exhaustive.  

At the outset, the Board observes that if a determination on a claim is dependent on duty status at a particular point in time, service finance records may assist in establishing duty status.  If additional SPRs are found, verification of periods of ACDUTRA and INACDUTRA from such records would also be needed.  The Board notes that there are documented events during periods of the Veteran's Reserve service to which his claimed disabilities could be related (i.e., October 2000 notations of allergies, December 2006 onset of hypertension, the alleged 1996 low back injury, a documented May 2009 low back injury, November 15, 2004 onset of heel pain diagnosed as heel spurs, and August 24, 2007 onset of plantar fasciitis); from the current record, it is unclear whether such events occurred during qualifying periods of ACDUTRA or INACDUTRA (i.e., in line of duty).  Furthermore, any additional STRs outstanding may reveal more injuries or events that require consideration.  Thus, if additional SPRs are found which shed light on the Veteran's duty status throughout the years, the AOJ must also verify whether relevant injuries or events occurred during qualifying (for VA benefits) periods of service.

Furthermore, in September 2001, the Veteran was afforded a VA examination to evaluate each of his claimed disabilities.  However, the examiner provided what appeared to be a largely generalized and cursory review, and either failed to provide adequate rationale for the nexus opinions provided, or simply failed to provide nexus opinions altogether.  Specifically, type 2 diabetes mellitus, seasonal allergies, plantar fasciitis, and bilateral heel spurs were diagnosed, but the provider did not offer opinions regarding the etiology of such disabilities.  Also diagnosed were hypertension (opined to be unrelated to diabetes or service), lumbar disc bulges (opined to be "responsible for...the military-related diagnosis of lumbar strain"), residuals of a left ankle strain (in 1974), and mildly elevated liver transaminase (opined to be due to INH treatment in service); there was either inadequate or no rationale for the conclusions reached.  Regarding claimed residuals of INH treatment, the Veteran told the September 2009 examiner that he felt his hypertension, diabetes, foot pain, and chronic kidney problems were all secondary to his INH treatment in service; the examiner instead addressed an abnormality in liver studies without discussing the specific allegations.  Moreover, while there are private opinions in the record suggesting a possible relationship between elevated liver function tests and INH therapy in service, they are in speculative terms, unaccompanied by adequate rationale.  New examinations to secure clarifying medical advisory opinions and address any additional evidence received pursuant to the development being ordered below are necessary.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record any outstanding SPRs (including all Reserve and retired records) from all appropriate sources.  The Veteran must be asked to submit all SPRs in his possession (the assumption if he does not submit any being that he has none).  If any SPRs sought are unavailable, the AOJ must issue a formal finding for the record to that effect, describing the steps taken to secure such records, and the reason for their unavailability.  

2. The AOJ should also secure for the record any outstanding STRs from all potential sources.  The Veteran must be asked to submit any STRs in his possession (the assumption if he does not submit any being that he has none).  Specifically, the AOJ should attempt to secure the Veteran's complete 1973 service enlistment examination, and all STRs from his Reserve service.  If any STRs sought are unavailable because they have been irretrievably lost or destroyed, the AOJ must issue a formal finding documenting that fact, the steps taken to secure such records, and the reason for their unavailability (and the Veteran should be so notified).  

3. The AOJ should ask the Veteran to identify (by date, location, and unit) each period of active duty, ACDUTRA, or INACDUTRA during which a disease or injury to which he attributes his diabetes, a respiratory disability (including allergic rhinitis), hypertension, a low back disability, a left ankle disability, a bilateral foot disability, upper extremity arthritis, and claimed residuals of INH therapy (including kidney disease) occurred.  Upon his response, the AOJ should arrange for exhaustive development to verify his duty status during such times (i.e., whether he was indeed on active duty, ACDUTRA, or INACDUTRA).  The verification must be exhaustive, accounting for each related period when disease or injury in line of duty is alleged to have occurred.  If needed for verification, information in service finance records should be reviewed.

The Veteran's duty status on the following dates or periods should specifically be verified: (1) October 14, 2000 (with respect to allergy); (2) any identified date of a 1996 low back injury; (3) a May 8, 2009 low back injury; (4) a November 15, 2004 notation of heel pain diagnosed as heel spurs; and (5) on August 24, 2007 (alleged to be the date of onset of plantar fasciitis).  

If any SPRs sought are unavailable, and if the Veteran's duty status cannot be verified by alternate source materials (such as pay records), the AOJ must issue a formal finding documenting that fact, the steps taken to secure relevant records and verify his duty status, and the reason why the records are unavailable and why the Veteran's duty status cannot otherwise be verified.  

4. The AOJ should thereafter arrange for an endocrinology examination of the Veteran to determine the nature and likely etiology of his diabetes.  The entire record must be reviewed, and all tests and studies indicated must be conducted.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's type 2 diabetes mellitus was incurred or aggravated during a period of active duty service or a confirmed period of ACDUTRA?

b. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's type 2 diabetes mellitus resulted from INH therapy during service?

All opinions must include rationale.

5. The AOJ should also arrange for a respiratory or ear, nose, and throat (ENT) examination of the Veteran to determine the nature and likely etiology of his claimed respiratory disability (to include allergic rhinitis).  The entire record must be reviewed, and all tests and studies indicated must be conducted.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Please identify, by diagnosis, each respiratory/ENT disability entity found.  Specifically, does the Veteran have allergic rhinitis?

b. Regarding each such disability diagnosed, opine whether it is at least as likely as not (a 50 percent or better probability) that such disability was incurred or aggravated during a confirmed period of active duty, ACDUTRA, or INACDUTRA, to include consideration of the Veteran's allegation of exposure to asbestos.

All opinions must include rationale.

6. The AOJ should arrange for a cardiovascular examination of the Veteran to determine the nature and likely etiology of his hypertension.  The entire record must be reviewed by the examiner.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension was incurred or aggravated during a confirmed period of active duty, ACDUTRA, or INACDUTRA?

b. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension is a residual of INH therapy in service?

c. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension was either caused or aggravated by type 2 diabetes mellitus?

All opinions must include rationale.

7. The AOJ should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his low back and claimed upper extremity disabilities.  The entire record must be reviewed, and any studies indicated must be completed.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following: 

a. Please identify, by diagnosis, each upper extremity disability entity found.  Specifically, does the Veteran have upper extremity arthritis?

b. Regarding each upper extremity disability entity diagnosed, the examiner should indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability was incurred or aggravated during a confirmed period of active duty, ACDUTRA, or INACDUTRA.
 
c. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's low back disability was incurred or aggravated due to injury during a confirmed period of active duty, ACDUTRA, or INACDUTRA?

The examiner should specifically consider the documented 1974 backaches, alleged 1996 back injury and hospitalization (and any corroborating records of such received pursuant to the development above), and the documented May 2009 back injury.

All opinions must include rationale.

8. The AOJ should also arrange for the Veteran to be examined by a podiatrist to determine the nature and likely etiology of his bilateral foot and left ankle disabilities.  The entire record must be reviewed.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's left ankle DJD was incurred or aggravated due to injury during a confirmed period of active duty, ACDUTRA, or INACDUTRA?

b. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's bilateral heel spurs or plantar fasciitis were incurred or aggravated during a confirmed period of active duty, ACDUTRA, or INACDUTRA?

c. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's plantar fasciitis is a residual of INH therapy in service?

All opinions must include complete rationale.

9. The AOJ should also arrange for the Veteran to be examined by an appropriate physician to determine whether the Veteran has other claimed residual disability from INH therapy in service (to include kidney disease).  The entire record must be reviewed, and the examiner should elicit from the Veteran identification of the additional disabilities he seeks to have service-connected as due to INH therapy in service.  Based on a review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

Regarding each additional disease claimed by the Veteran to have resulted from INH therapy during service, please indicate:

a. Does the Veteran have such disability, to include kidney disease?

b. Is such disability at least as likely as not (a 50 percent or better probability) due to INH therapy in service?

All opinions must include rationale, with citation to supporting factual data and medical literature, as deemed appropriate.  The examiner should discuss the significance of elevated liver function studies noted after cessation of INH therapy, and reconcile the findings with any conflicting opinions in the record (including May 2005, June 2009, May 2011, and July 2013 opinions by private providers).

10. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

